Case 4:18-cv-00207-SEB-DML Document 1 Filed 11/13/18 Page 1 of 9 PageID #: 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   NEW ALBANY DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )       Cause No. 4:18-CV-207
                                                      )
1855.6 POUNDS OF AMERICAN                             )
PADDLEFISH MEAT                                       )
(ASSET IDENTIFICATION                                 )
NUMBER: 17-FWS-000019) and                            )
982.34 POUNDS OF                                      )
AMERICAN PADDLEFISH CAVIAR                            )
(ASSET IDENTIFICATION                                 )
NUMBER: 17-FWS-000017)                                )
                                                      )
               Defendant.                             )

                            COMPLAINT OF FORFEITURE IN REM

       The United States of America, by counsel, Josh J. Minkler, United States Attorney for the

Southern District of Indiana, and Nicholas J. Linder, Assistant United States Attorney, alleges on

information and belief as follows:

                                  NATURE OF THE ACTION

       1.      This is a civil action seeking forfeiture of certain property pursuant to

16 U.S.C. § 3374(a) (“the Lacey Act”) because the defendant property constitutes fish that has

been imported, exported, transported, sold, received, acquired, or purchased in violation of any

law, treaty, or regulation of the United States contrary to the provisions of the Lacey Act,

16 U.S.C. §§ 3372(a)(2)(A); 3373(d)(1), as well as vehicles and equipment used to facilitate such

violations of the Lacey Act.
Case 4:18-cv-00207-SEB-DML Document 1 Filed 11/13/18 Page 2 of 9 PageID #: 2



                                  JURISDICTION AND VENUE

        2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1345 (district

courts have original jurisdiction of all civil actions commenced by the United States) and § 1355

(district courts have original jurisdiction of any action for forfeiture).

        3.      This Court has in rem jurisdiction over the defendant property pursuant to

28 U.S.C. § 1355(b) (forfeiture action can be brought in the district in which any of the acts

giving rise to the forfeiture occurred), and Rule G(3)(b)(i) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions (clerk must issue a warrant to arrest

property in the government’s possession).

        4.      This Court is the appropriate venue in this matter pursuant to 28 U.S.C. § 1395(a)

and (b), in that the forfeiture accrued in the Southern District of Indiana, and the defendant

property is now, and during the pendency of this action will be, found within the Southern

District of Indiana.

                                           DEFENDANT

        5.      The Defendant property is: 1855.6 pounds of American Paddlefish meat (Asset

Identification Number: 17-FWS-000019); 982.34 pounds of American Paddlefish caviar (Asset

Identification Number: 17-FWS-000017). The Defendant property was seized on May 10, 2017

in a search of 1927 East Shelton Road, English, IN 47118.

                                               FACTS

        6.      In December of 2014, based on reoccurring complaints, the United States Fish

and Wildlife Services (“USFWS”), Indiana Department of Natural Resources (“IDNR”), and

various state wildlife agencies throughout Illinois and Ohio launched an investigation into

commercial fishing practices along the Ohio and Wabash rivers. The investigation focused on



                                                   2
Case 4:18-cv-00207-SEB-DML Document 1 Filed 11/13/18 Page 3 of 9 PageID #: 3



commercial fishermen harvesting two types of roe bearing fish, the American Paddlefish and the

Shovelnose Sturgeon. During this investigation, Joseph Schigur’s commercial American

Paddlefish operation, Ohio Valley Caviar, LLC, came under increased scrutiny for potential

violations of state commercial fishing regulations.

         7.    The American Paddlefish is a freshwater fish well-known for its eggs (“roe”). It

resides primarily in the Mississippi River system, including the Ohio River. American

Paddlefish roe is harvested from female fish, processed, and marketed as caviar. The global

decline in freshwater caviar has led to increased demand for the fish and provided higher profit

for fishermen—up to $800 to $1,000 per fish. While American Paddlefish were previously

plentiful, the Midwest population has dwindled due to overfishing. To counter population

decline, there are several state and federal regulations designed to protect the American

Paddlefish.

         8.    Joseph Schigur is an Indiana resident and American Paddlefish fisherman.

Schigur processes, packages, and sells American Paddlefish meat and caviar under the business

name, Ohio Valley Caviar, LLC.

         9.    Schigur’s personal residence is located at 1927 East Shelton Road, English, IN

47118.

         10.   Ohio Valley Caviar, LLC’s fish processing facility is also located at 1927 East

Shelton Road, English, IN 47118. The facility is regulated by the U.S. FDA and is commonly

referred to as a Hazard Analysis Critical Control Point (“HACCP”).

         11.   On April 26, 2016, in the Eastern District of Kentucky, Schigur pled guilty to a

Lacey Act, 16 U.S.C. § 3373(d)(2), misdemeanor violation that occurred on December 31, 2012

involving the taking, possessing, or transporting of American Paddlefish meat and eggs in



                                                 3
Case 4:18-cv-00207-SEB-DML Document 1 Filed 11/13/18 Page 4 of 9 PageID #: 4



violation of Kentucky state law. See United States of America v. Schigur, Cause No. 3:16-CR-

00002-REW, E.D. KY.

       12.     In the spring of 2015, an IDNR Conservation Officer (“CO”) obtained a job as

Schigur’s fishing assistant to investigate Ohio Valley Caviar, LLC’s practices. The CO

remained undercover in this position through February 2016.

       13.     On December 4, 2015, Schigur, his assistant Gary Nale, and the CO fished on the

Ohio River using Schigur’s 2014 24-Foot Aluminum Oquawka Boat. They began fishing in

Kentucky waters, but Schigur soon navigated the boat into Ohio waters using a Hummingbird

GPS affixed to the boat.

       14.     In Ohio waters, Schigur instructed Nale and the CO to use a gill net to catch fish

as they appeared on the GPS scanner. After several throws of the net, they yielded a total of 30

American Paddlefish. Schigur kept 21 American Paddlefish, 7 of which were roe-bearing

females, in a live well on the boat and released the rest.

       15.      Jurisdiction of the Ohio River is split between several states, such as Indiana,

Kentucky, and Ohio. Thus, an Ohio commercial fishing license may be required to fish in the

Ohio River depending on the location. Currently, Indiana residents cannot legally fish in Ohio

waters because there is no “reciprocal agreement” that permits Indiana residents to obtain Ohio

commercial fishing licenses.

       16.     Ohio regulates the use of commercial fishing equipment—including gill nets,

which are explicitly prohibited. Ohio Rev. Stat. § 1533.41. A gill net is defined as “a single

section of fabric or netting seamed to a float line at the top and a lead line at the bottom, which is

designed to entangle fish in the net openings as they swim into it.” Ohio Rev. Stat. § 1531.01.




                                                  4
Case 4:18-cv-00207-SEB-DML Document 1 Filed 11/13/18 Page 5 of 9 PageID #: 5



       17.    After reaching a boat ramp in Kentucky, Schigur loaded the boat full of live

American Paddlefish onto his 2014 Oquawka Boat Trailer and transported it using the 2006

Silver Ford F-350 Super Duty Pickup Truck to the HACCP in English, IN for processing and

storage.

       18.    On February 5, 2016, Schigur, Nale, and the CO entered the waters via a boat

ramp in Kentucky and using the GPS as a guide, drove the boat into Ohio waters. There, they

used the gill net to catch 23 American Paddlefish, 3 of which were roe-bearing females.

       19.    On February 10, 2016, Schigur, Nale, and the CO again used the boat ramp in

Kentucky to enter the Ohio River. They began their day in Ohio territory and used gill nets to

catch a total of 52 American Paddlefish, 8 of which were roe-bearing females.

       20.    On February 10, 2016, when the 54 American Paddlefish were combined and

processed at the HAACP, the fish meat alone amassed a weight over 600 pounds.

       21.    During the investigation, the undercover IDNR CO learned that Schigur was

planning to ship the American Paddlefish caviar to New York Fish Company in Brooklyn, New

York but needed assistance with refrigerated transportation. To further investigate, other IDNR

COs posed as commercial drivers and took the refrigerated transportation job.

       22.    On November 12, 2015, the commercial driver COs delivered 502 pounds of

American Paddlefish meat and 13.07 pounds of American Paddlefish caviar to New York Fish

Company. No payment was tendered.

       23.    On January 14, 2016, the COs delivered another 4,093 pounds of American

Paddlefish meat to the New York Fish Company. Again, no payment was tendered.

       24.    During that same delivery, the COs also drove to a business named Royal

Seafood, which is also in Brooklyn, New York. There, a caviar buyer bought the remaining



                                                5
Case 4:18-cv-00207-SEB-DML Document 1 Filed 11/13/18 Page 6 of 9 PageID #: 6



201.91 pounds of American Paddlefish caviar in their truck and paid the COs $5,000 in cash and

$26,232.75 in a check from Royal Seafood.

       25.    In the following months, the COs made four more deliveries—totaling 18,063

pounds of meat and 22.6 pounds of caviar—to New York Fish Company. The COs also made

three more deliveries—totaling 395.84 pounds of caviar—to Royal Seafood. No payment was

tendered by New York Fish Company, but the COs received a total of $13,000 in cash and

$37,508.71 in four checks from Royal Seafood.

       26.    On May 4, 2017, based on the information gathered in the investigation, an

USFWS agent applied for search and seizure warrants for Schigur’s personal residence and the

Ohio Valley Caviar, LLC HACCP. The USFWS agent also applied for seizure warrants for the

2014 24-Foot Aluminum Oquawka Boat, 2014 Oquawka Boat Trailer, and 2006 Silver Ford F-

350 Super Duty Pickup Truck.

       27.    On May 4, 2017, the United States District Court for the Southern District of

Indiana granted the search and seizure warrants based on a determination of probable cause.

       28.     On May 10, 2017, USFWS agents executed the search and seizure warrants at

1927 East Shelton Road, English, IN 47118 and took the Defendant property into custody.

       29.    The Defendant property remains in federal custody and is being stored at the

Indiana Natural Resources Division at Camp Atterbury, 6248 South County Road 325 East,

Edinburgh, Indiana 46124.

       30.    On June 22, 2018, the National Oceanic and Atmospheric Administration

(“NOAA”) conducted an inspection of the defendant American Paddlefish meat and caviar. The

NOAA inspector confirmed that the product was Grade A, and therefore safe for resale and

human consumption.



                                                6
Case 4:18-cv-00207-SEB-DML Document 1 Filed 11/13/18 Page 7 of 9 PageID #: 7




 The defendant American Paddlefish meat and caviar       A sample of the defendant American Paddlefish meat
 at the Camp Atterbury frozen storage facility           at the NOAA inspection on June 22, 2018




                            A sample of the defendant American Paddlefish
                            caviar at the NOAA inspection on June 22, 2018




                                     PERTINENT STATUTES

       31.      Under 16 U.S.C. § 3372(a)(2)(A), it is unlawful for any person to import, export,

transport, sell, receive, acquire, or purchase any fish taken, possessed, transported, or sold in

violation of any law, treaty, or regulation of the United States.

       32.     Under 16 U.S.C. § 3373(d)(1), there are criminal penalties for knowingly

engaging in conduct that involves the sale or purchase of, the offer of sale or purchase of, or the

intent to sell or purchase fish with a market value in excess of $350, knowing that the fish were




                                                     7
Case 4:18-cv-00207-SEB-DML Document 1 Filed 11/13/18 Page 8 of 9 PageID #: 8



taken, possessed, transported, or sold in violation of, or in a manner unlawful, under any

underlying law, treaty, or regulation of the United States.

       33.       Under 16 U.S.C. § 3374(a)(1), all fish imported, exported, transported, sold,

received, acquired, or purchased in violation of the Lacey Act, shall be subject to forfeiture to the

United States.

       34.       Under 16 U.S.C. § 3374(a)(2), all vehicles and other equipment used to aid the

importing, exporting, transporting, selling, receiving, acquiring, or purchasing of fish in a

criminal violation of the Lacey Act shall be subject to forfeiture to the United States if the owner

of such vehicle or equipment was, at the time of the alleged illegal act, a consenting party or

privy thereto or in the exercise of due care should have known that such vessel or equipment

would be used in a criminal violation.

                                     PRAYER FOR RELIEF

       Based on the factual allegations set forth above, there is probable cause to believe that the

Defendant property is “fish . . . imported, exported, transported, sold, received, acquired, or

purchased contrary to the provisions of [the Lacey Act, §§ 3372(a)(2)(A); 3373(d)(1),]” and/ or

“vehicles . . . and other equipment used to aid in the importing, exporting, transporting, selling,

receiving, acquiring, or purchasing of fish or wildlife or plants in a criminal violation of [the

Lacey Act, §§ 3372(a)(2)(A); 3373(d)(1),]” and is therefore subject to forfeiture to the United

States of America pursuant to Title 16, United States Code, Section 3374(a).

       WHEREFORE, the United States of America prays that the Clerk of the Court issue a

warrant for the arrest of the defendant property pursuant to Rule G(3)(b)(i) of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions; that due notice be given

to all parties to appear and show cause why the forfeiture should not be decreed; that judgment



                                                  8
Case 4:18-cv-00207-SEB-DML Document 1 Filed 11/13/18 Page 9 of 9 PageID #: 9



be entered declaring the defendant property be forfeited to the United States for disposition

according to law; and the United States be granted any relief this Court may deem just and

proper.

                                                             Respectfully submitted,

                                                             JOSH J. MINKLER
                                                             United States Attorney

                                                     By:     s/ Nicholas Linder
                                                             Nicholas Linder
                                                             Assistant United States Attorney
                                                             Office of the United States Attorney
                                                             10 W. Market St., Suite 2100
                                                             Indianapolis, Indiana 46204-3048
                                                             Telephone: (317) 226-6333
                                                             Fax: (317) 226-5027




                                                 9
                Case 4:18-cv-00207-SEB-DML Document 1-1 Filed 11/13/18 Page 1 of 2 PageID #: 10
JS 44 (Rev. 12/12)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
United States of America                                                                                     1855.6 POUNDS OF AMERICAN PADDLEFISH MEAT (Asset ID:
                                                                                                             17-FWS-000019), 982.34 POUNDS OF AMERICAN PADDLEFISH
                                                                                                             CAVIAR (Asset ID: 17-FWS-000017)
    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant Crawford
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
U.S. Attorney, Nicholas J. Linder, AUSA
10 W Market St., Suite 2100, Indianapolis, IN 46204 317-226-6333


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                      ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                              ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                              ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                    ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                             LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY            ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                      Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending        ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                   Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage         ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                Leave Act                                                                Act
                                             Medical Malpractice                                     ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                       Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          16 U.S.C. § 3374(a)(1)
VI. CAUSE OF ACTION Brief description of cause:
                                          Forfeiture of property Involved in violation of 16 U.S.C. § 3372(a)(2)(A) & 3373(d)(1)(B)
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION         DEMAND $                                                                               CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE Tanya Walton Pratt                                                                             DOCKET NUMBER 4:18-cr-0017-TWP-VTW
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
11/13/2018                                                              s/Nicholas J. Linder
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE

                 Print                               Save As...                                                                                                                      Reset
              Case 4:18-cv-00207-SEB-DML Document 1-1 Filed 11/13/18 Page 2 of 2 PageID #: 11
JS 44 Reverse (Rev. 12/12)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 4:18-cv-00207-SEB-DML Document 1-2 Filed 11/13/18 Page 1 of 2 PageID #: 12

                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   NEW ALBANY DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
                Plaintiff,                            )
                                                      )
        v.                                            )       Cause No. 4:18-CV-207
                                                      )
 1855.6 POUNDS OF AMERICAN                            )
 PADDLEFISH MEAT                                      )
 (ASSET IDENTIFICATION                                )
 NUMBER: 17-FWS-000019) and                           )
 982.34 POUNDS OF                                     )
 AMERICAN PADDLEFISH CAVIAR                           )
 (ASSET IDENTIFICATION                                )
 NUMBER: 17-FWS-000017)                               )
                                                      )
                Defendant.                            )

                             WARRANT FOR ARREST OF PROPERTY

 TO:    ANY OFFICER OR EMPLOYEE OF THE UNITED STATES

        WHEREAS a Complaint for Forfeiture In Rem has been filed in this Court on the 9th day

 of November, 2018, by Josh J. Minkler, United States Attorney for the Southern District of

 Indiana, against 1855.6 POUNDS OF AMERICAN PADDLEFISH MEAT (Asset Identification

 Number: 17-FWS-000019) and 982.34 POUNDS OF AMERICAN PADDLEFISH CAVIAR

 (Asset Identification Number: 17-FWS-000017) (“paddlefish meat and caviar”), defendant

 herein, for reasons and causes set forth in the Complaint;

        YOU ARE HEREBY COMMANDED to take custody of and to deliver the defendant

 paddlefish meat and caviar into the possession of the United States Marshal Service, to be

 detained in the possession of the United States Marshal Service until further order of this Court,

 and you will make return thereon not later than ten (10) days after execution of process.

 Dated: _______________                                       ________________________
                                                              Laura A. Briggs, Clerk
                                                              United States District Court
                                                              Southern District of Indiana
Case 4:18-cv-00207-SEB-DML Document 1-2 Filed 11/13/18 Page 2 of 2 PageID #: 13




          Arrest Warrant to be issued by the Clerk pursuant to
             Rule G(3)(b)(i) of the Supplemental Rules for
       Admiralty or Maritime Claims and Asset Forfeiture Actions,
              for property in custody of the United States.




                                       2
